Citation Nr: 0638747	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-operative residuals of a back injury.

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to service connection for leg, ankle, and 
foot swelling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to May 
1962.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a video conference hearing in July 
2004.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
request for a video conference hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for hearing loss in July 2002 and the 
veteran did not appeal.

2.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hearing loss.

3.  The RO denied an application for service connection for 
tinnitus in February 2002 and the veteran did not appeal.

4.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.

5.  The RO denied an application to reopen a claim for 
service connection for post-operative residuals of a back 
injury in July 2002 and the veteran did not appeal.

6.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for post-operative residuals of a back 
injury.

7.  The veteran's tension headaches in service constituted an 
acute and transitory condition that resolved without residual 
disability.

8.  The veteran's current headache disorder is not shown to 
be related to his period of active duty service.

9.  A chronic disability manifested by leg, ankle, and foot 
swelling was not present in service and there is not 
competent evidence of the current presence of such a 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim to establish service connection for hearing loss may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  New and material evidence has not been received and the 
claim to establish service connection for tinnitus may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  New and material evidence has not been received and the 
claim to establish service connection for post-operative 
residuals of a back injury may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  Service connection for tension headaches is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.  Service connection for leg, ankle, and foot swelling is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1987, the RO noted that hearing loss was not shown 
in service and denied the veteran's claim for service 
connection for this disorder.  In January 1994, the RO noted 
that a back condition was not shown in service, the veteran 
sustained a post-service on the job back injury which 
required surgery in 1974, and denied the veteran's claim for 
service connection for this disorder.  In February 2002, the 
RO noted that tinnitus was neither incurred in or caused by 
service and denied the veteran's claim for service connection 
for this disorder.  He did not appeal these determinations 
within the applicable time period.  Thus, these decisions are 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In this regard, it is noted that, by rating decisions dated 
in January 1994 and July 2002, and August 2003, the RO 
determined that new and material evidence with respect to the 
claim of entitlement to service connection for hearing loss 
had not been received and confirmed the denial of service 
connection for this claim.  By rating decisions dated in 
February 2002, July 2002, and August 2003, the RO determined 
that new and material evidence had not been received with 
respect to the claim of entitlement to service connection for 
residuals of a back injury and confirmed the denial of 
service connection for this claim.  By rating decision dated 
in August 2003, the RO determined that new and material 
evidence with respect to the claim of entitlement to service 
connection for tinnitus had not been received and confirmed 
the denial of service connection for this claim.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence added to the record since the February 2002 
rating decision with respect to tinnitus and the July 2002 
rating decision with respect to hearing loss and post-
operative residuals of a back injury consist of duplicates of 
previously submitted service, private, and VA treatment 
records as well as post service VA treatment reports and the 
veteran's written communications.  This evidence reflects 
that the veteran has continued to seek treatment for impaired 
hearing, tinnitus, and back impairment.

The Board finds that the additional evidence received in 
connection with the veteran's hearing loss, tinnitus, and 
back claims is "new" in the sense that it was not 
previously before agency decision makers.  The Board also 
finds, however, that this evidence is not "material" for 
purposes of reopening the claims for service connection.  
None of the newly submitted medical records establish that 
the veteran currently experiences symptoms of hearing 
impairment, tinnitus, or back impairment which were incurred 
in or aggravated during his period of active duty service 
from November 1961 to May 1962, the basis of the rating 
decisions denying service connection for these claims.  
Accordingly, the evidence received subsequent to the final 
denials of the veteran's claims for service connection for 
hearing loss, tinnitus, and back impairment consist of 
negative evidence which goes against the veteran's claims to 
reopen and provides no basis to reopen the claims.  

Under these circumstances, the Board must conclude that the 
requirements to reopen the claims for service connection for 
hearing loss, tinnitus, and post-operative residuals of a 
back injury have not been met and the RO's denial of service 
connection for these disorders remains final.

The issues on appeal also include entitlement to service 
connection for tension headaches and leg, ankle, and foot 
swelling.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board finds that service connection is not in order for 
headaches.  Although the veteran was treated for tension 
headaches on occasions in service, his March 1962 report of 
medical history for separation reflects that he reported a 
negative history of frequent or severe headaches.  Moreover, 
the first post-service evidence of headaches is a letter from 
the veteran's private physician dated in March 1976, 
approximately fourteen years after the veteran's separation 
from active duty service, which notes the veteran's history 
of lumbosacral pain as well as his complaints of headache and 
includes the opinion that the veteran's headaches may be 
related to anxiety over his recurrent pain.  The March 1976 
letter from the veteran's private physician suggests that the 
onset of the veteran's headaches are the result of back pain, 
which is due to a post service on the job injury.  Thus, this 
letter represents negative evidence against the veteran's 
claim for service connection. 

In addition, the Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed headache disorder.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board finds that the service and post-service medical 
record provides evidence against this claim.  Based on the 
evidence above, the veteran's headaches in service are found 
to have constituted an acute and transitory condition that 
resolved without residual disability and there is no 
competent evidence of a nexus between any current headache 
disorder and his period of active duty service.

With respect to the veteran's claim of entitlement to service 
connection for leg, ankle, and foot swelling, it is noted 
that his service medical records are silent with respect to 
complaints of or treatment for such symptoms.  Similarly, the 
post-service medical evidence is silent with respect to such 
complaints until many years after the veteran's separation 
from active duty service.  This lengthy period of time 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence to show that the veteran has a lower extremity 
disorder manifested by swelling that is related to his 
service.

The only indication of the claimed lower extremity disorder 
is that the veteran complains of swelling.  In this regard, 
the Court has held that a symptom, such as swelling, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which his reported lower extremity 
swelling can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The veteran's leg, ankle, and foot swelling is not, standing 
alone, a current disability.

The Board does not doubt the sincerity of the veteran's 
belief or the sincerity of the statements submitted on his 
behalf that he currently experiences hearing loss, tinnitus, 
residuals of a back injury, headaches, and leg, ankle, and 
foot swelling as a result of his period of active duty 
service.  However, as a layperson, without the appropriate 
medical training and expertise, the veteran and his friends 
are not qualified to offer an opinion as to whether there 
exists a causal relationship between his present symptoms and 
any incident of his military service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in April 
2003 and provided to the appellant prior to the August 2003 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims for service connection, to include 
the requirement of new and material evidence, as well as when 
to submit evidence to protect his entitlement to benefits 
from the earliest possible date.  Moreover, since the 
appellant's previously denied claims are not being reopened 
and his claims for service connection are being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In regard to the application to reopen the claims of service 
connection, given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  This is especially so given that 
the Board does not have jurisdiction to act further with 
respect to these claims, at least not until new and material 
evidence is received.  Barnett, supra.  Specific 
notifications are required regarding the bases for the 
previous denials and of what would constitute new and 
material evidence in the context of the previous denials.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Through notice 
letters, the rating decision, the statement of the case, and 
the supplemental statement of the case, the veteran was told 
of the bases of the prior denial and what is required to 
reopen.  Specifically, it is noted that the April 2003 letter 
notified the veteran of the type of evidence which is 
considered new and material evidence.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including VA and 
private medical records and statements, which adequately 
address the requirements necessary for evaluating the claims 
decided herein.  Thus, as there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

It is acknowledged that, in the written presentation to the 
Board, the appellant's representative argues that VA failed 
in its duty to assist by not obtaining the veteran's reserve 
service medical records.  It appears from a review of the 
records that such records never existed or do not exist today 
so that any attempt to obtain such alleged records would be 
futile.  However, inasmuch as hearing loss and tinnitus were 
not shown in service or for many years after the veteran's 
discharge from reserve duty, the evidence is silent with 
respect to back complaints until after a post-service on the 
job back injury, his lower extremity complaints are 
manifested by swelling with no identified underlying 
disorder, and treatment for tension headaches during his 
period of active duty service has been recognized by the 
Board, even if such records at any point existed, even if one 
could obtain these records, obtaining the veteran's reserve 
medical records would not serve to substantiate his claims 
for service connection.  

It is important for the veteran to understand that the post-
service medical record (indicating disorders that began well 
after service) is the primarily basis the Board has denied 
these claims.  Accordingly, Remand of this appeal to obtain 
any outstanding reserve medical records would serve no useful 
purpose to the veteran and would result in a waste of 
valuable government resources.  

The Board notes that an etiological opinion has not been 
obtained with respect to the veteran's service connection 
claims.  However, the Board finds that the evidence, 
discussed above, which demonstrates that the causes of the 
veteran's claimed disabilities were not present in service or 
etiologically related to service or a service-connected 
disability, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims on appeal.  See 38 C.F.R. § 3.159 (c)(4).  As service 
and post-service medical records provide no basis to grant 
these claims and provide evidence against these claims, the 
Board finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case. 

While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, cannot be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for service connection, his 
claims were subsequently readjudicated in a statement of the 
case and a subsequent supplemental statement of case, and 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claim.

ORDER

As no new and material evidence has been received, the claim 
for service connection for hearing loss is not reopened.  The 
appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for tinnitus is not reopened.  The 
appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for post-operative residuals of a back 
injury is not reopened.  The appeal is denied.

Entitlement to service connection for tension headaches is 
denied.  

Entitlement to service connection for leg, ankle, and foot 
swelling is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


